Citation Nr: 1114660	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-37 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether a notice of disagreement with a January 2003 decision denying entitlement to receipt of Dependents' Educational Assistance (DEA) benefits under 38 U.S.C.A. Chapter 35 was timely filed.  

2.  Entitlement to Dependents' Educational Assistance (DEA) benefits under the provisions of 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1971.  He died in September 1985.  The appellant is his daughter.   

This appeal to the Board of Veterans' Appeals (Board) arises from a November 2005 decision of the Education Regional Processing Office of the Department of Affairs (VA) Buffalo, New York Regional Office (RO), which found that the appellant had not submitted a timely notice of disagreement with an earlier January 2003 decision denying entitlement to Dependents' Educational Assistance (DEA) benefits under 38 U.S.C.A. Chapter 35.

The records contain several written presentations by a private attorney.  He and the appellant have been variously instructed, in several letters, that (1) there is no writing from the appellant allowing the attorney access to the file; (2) that he has not been certified by the VA General Counsel to practice before the VA; and, (3) that there is no signed power of attorney file appointing him as representative.  As such, appellant is deemed to be representing herself in the course of this appeal.

The issue of entitlement to Dependents' Educational Assistance (DEA) benefits under the provisions of 38 U.S.C. Chapter 35 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.  


FINDINGS OF FACT

1.  In the January 2003 decision, the RO denied appellant's claim for DEA benefits, in part by finding that she had not established that she was the daughter of the Veteran.  

2.  In a February 2003 written response, the appellant furnished proof that she was in fact the daughter of the Veteran and asked that the RO to review her claim.   

3.  The appellant's February 2003 written communication may reasonably be construed as a notice of disagreement with the January 2003 decision in that she indicated that she was grateful for further review of her claim.   

4.  She then sent a letter in August 2004 inquiring as to her claim.  A VA response provided to her in January 2005, again denying the claim.  She responds seeking another review in February 2005.  Further similar correspondence comes from the VA in April 2005, with her request for reconsideration dated on May 1, 2005.  VA response in July 29, 2005, indicated that if after reading the explanation in the letter that if she still disagreed a statement of the case would be sent.  She disagreed again in July 2005.  After this, the timeliness issue as to the notice of disagreement was raised.


CONCLUSION OF LAW

The appellant filed a timely appeal of the January 2003 denial of entitlement to Dependents' Educational Assistance benefits under 38 U.S.C. Chapter 35.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§19.34, 20.201, 20.302(a), 20.305 (2010).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Factual Background

In a May 2001 decision, the St. Petersburg, Florida, RO granted service connection for the cause of the Veteran's death and basic eligibility for DEA benefits for the Veteran's surviving spouse, the mother of the appellant.  The effective date for death compensation benefits was September 1985.  Notice was provided to the surviving spouse in March 2002.

In December 2002, the appellant's mother filed a claim for DEA benefits on behalf of the appellant.  Then in the January 2003, decision, the RO denied entitlement to these benefits, finding in part that the birth certificate that the appellant had submitted had not listed her parents, so it had not been established that she was actually the daughter of the Veteran.  

In a subsequent February 2003, written communication, the appellant noted that in response to the RO's January decision, she was submitting a copy of her birth certificate, which showed that she was the daughter of the Veteran.  She also communicated that she desired the RO to re-review her claim.    

In an August 2004 letter, the appellant noted that she had not heard from the RO in relation to her claim for DEA benefits since the January 2003 decision and she requested that she receive an update on the status of the claim.  

In January 2005 and April 2005 decisions, the RO indicated that the appellant's period of eligibility for DEA benefits began in September 1990 and expired in September 1998.  The RO also noted that since it did not receive the appellant's claim until December 2002, it could not pay her benefits prior to December 2001 even though she had indicated that she had attended school during her eligibility period.  

Appellant responded to each of the letters.  In July 2005, VA informed her that if, after reading the letter, she should indicate disagreement, a statement of the case would be issued.  She indicated further disagreement.

In a September 2005 statement, the appellant indicated that she wanted VA to continue to look into her claim further as it did not appear fair that it was too late for her to access DEA benefits, as she was not aware prior to 2001 that she could qualify for such benefits.  

In the November 2005 decision, the RO found that the appellant had not filed a valid notice of disagreement within one year of the January 2003 decision.  Thus, the January 2003 decision was final.  

III.  Analysis

The Board shall not entertain an application for review on appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  An appeal to the Board consists of a timely filed notice of disagreement in writing and, a timely filed substantive appeal received in response to a statement of the case.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The claimant has one year from the date of notification of the rating decision to file a notice of disagreement in order to initiate the appeal process.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.302(a).  An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c).
Whether a notice of disagreement has been filed on time is an appealable issue.  If the claimant or his or her representative protests an adverse determination made by the agency of original jurisdiction with respect to timely filing of the notice of disagreement, the claimant will be furnished a statement of the case.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 19.34.

A written communication from a claimant or his/her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (here, the RO) and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2010).  While special wording is not required, the notice of disagreement must be in writing and in terms that can be reasonably construed as a disagreement with the determination and a desire for appellate review.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b).  

In the instant case, the appellant responded relatively quickly to the January 2003 decision by issuing her February 2003 communication with accompanying identification documents.  Although the appellant did not specifically say in the February 2003 communication that she "disagreed" with the January 2003 decision, she clearly responded to the decision by sending in documents to counter the finding in the decision that she was not established as the Veteran's daughter.  Further, she thanked the RO for reviewing her case.  This suggests that she thought a "re-review" of her claim would be undertaken.  That was not done.  Accordingly, affording her the benefit of the doubt, the Board finds that it is reasonably shown that by sending in these documents, she was expressing disagreement with the decision.  38 U.S.C.A. § 5107(b).  Additionally, although the appellant did not specifically say that she wanted to appeal the RO's decision, she did affirmatively indicate that she wanted the RO to "review her case."  Once again, affording the appellant the benefit of the doubt, the Board finds that this request for review can be reasonably construed as an expression of a desire to appeal.  Id. Accordingly, as the appellant submitted a communication within one year of the January 2003 decision, which expressed disagreement and a desire to appeal, the Board finds that she submitted a timely, valid notice of disagreement with January 2003 decision.  38 C.F.R. §§ 20.201, 20.302(a) (2010).  Accordingly, she submitted a timely appeal of the denial of entitlement to receipt of Dependents' Educational Assistance benefits under 38 U.S.C.A. Chapter 35.  

Further, there is a subsequent exchange of letters resulting in her being told a statement of the case would be provided.  It was not, and was subsequently noted that the notice of disagreement had not been timely filed.


ORDER

The notice of disagreement with the January 2003 decision denying entitlement to receipt of Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35 was timely filed.  


REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the claimant.  In essence, the following sequence is required:  There must be a decision by the RO, the claimant must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the claimant, and finally the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

As decided above, the appellant submitted a timely notice of disagreement in response to the January 2003 decision.  The RO has not issued a statement of the case in response to this notice of disagreement.  Thus, under Manlincon v. West, 12 Vet. App. 238, 240 (1999), this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action, in the form of readjudication of the appellant's claim and issuance of a statement of the case.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  

In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the appellant files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

The Board notes that when readjudicating the appellant's claim prior to issuing the statement of the case, the RO should specifically consider the argument essentially advanced by the appellant that she is entitled to retroactive DEA benefits under the provisions of  38 U.S.C.A. § 5113(b).  See Friedsam v. Nicholson, 19 Vet. App. 555.

Consequently, the case is REMANDED for the following:

The RO should readjudicate the matter of entitlement to DEA benefits under 38 U.S.C.A., Chapter 35 by issuing a statement of the case, which includes citation to all relevant law and regulations.   In readjudicating the claim, the RO should specifically consider the provisions of 38 U.S.C.A. § 5113(b) and the ruling in Friedsam v. Nicholson, 19 Vet. App. 555.  If the claim remains denied, the appellant must be advised of the time limit for filing a substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


